                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


TRIAS HOLDING AG,
                                                     Case No. 18-cv-06416
                       Plaintiff,
                                                     Judge Charles R. Norgle
       v.
                                                     Magistrate Judge Michael T. Mason
KE ZHI JIE, et al.,
                       Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Trias Holding

AG (“MCM” or “Plaintiff”) hereby dismisses this action with prejudice against the following

Defendant:

              Defendant Name                                        Line No.
                Two Girl Store                                         119


Dated this 25th day of October 2019.        Respectfully submitted,

                                            /s/ RiKaleigh C. Johnson
                                            Paul G. Juettner
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            pjuettner@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law

                                            Counsel for Plaintiff Trias Holding AG




                                               1
